III113th CONGRESS2d SessionS. RES. 347IN THE SENATE OF THE UNITED STATESFebruary 6, 2014Mr. Merkley (for himself, Mr. Lee, Mr. Manchin, Mr. Paul, Mr. Harkin, Mr. Leahy, Mr. Whitehouse, Mr. Begich, and Mr. Wyden) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONProviding for completion of the accelerated transition of United States combat and military and security operations to the Government of Afghanistan.Whereas in June 2013, the Government of Afghanistan assumed the lead for combat operations in all regions of Afghanistan consistent with the schedule agreed to by President Barack Obama and President of Afghanistan  Hamid Karzai: Now, therefore, be it1.Completion of accelerated transition of United States combat and military and security operations to the Government of Afghanistan(a)Statement of policyIt is the policy of the United States—(1)that, in coordination with the Government of Afghanistan, North Atlantic Treaty Organization (NATO) member countries, and other allies in Afghanistan, the President shall complete the accelerated transition of United States military and security operations to the Government of Afghanistan and redeploy United States Armed Forces from Afghanistan (including operations involving military and security-related contractors) by not later than December 31, 2014; and(2)to pursue diplomatic efforts leading to a political settlement and reconciliation of the internal conflict in Afghanistan.(b)Sense of the SenateIt is the sense of the Senate that, should the President determine the necessity to maintain United States troops in Afghanistan to carry out missions after December 31, 2014, any such presence and missions should be authorized by a separate vote of Congress not later than June 1, 2014.(c)Rule of constructionNothing in this section shall be construed as limiting or prohibiting any authority of the President to—(1)modify the military strategy, tactics, and operations of United States Armed Forces as such Armed Forces redeploy from Afghanistan;(2)attack al Qaeda forces wherever such forces are located;(3)provide financial support and equipment to the Government of Afghanistan for the training and supply of Afghanistan military and security forces;(4)gather, provide, and share intelligence with United States allies operating in Afghanistan and Pakistan; or(5)provide security after December 31, 2014, to United States facilities or diplomatic personnel located in Afghanistan.